



THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE PAYOR THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION.


SECURED PROMISSORY NOTE


Principal Amount: $150,000.00    October 22, 2018
Purchase Price: $125,000.00    Thornton, Colorado


For value of $125,000.00 received, Ascent Solar Technologies, Inc., a Delaware
corporation (“Payor”), promises to pay to Global Ichiban Ltd or its assigns
(“Holder”) the principal sum of One Hundred Fifty Thousand Dollars ($150,000.00)
with interest on the outstanding principal amount at the rate of twelve percent
(12%) per annum. Interest shall commence with the date of funding. Interest
shall be computed on the basis of a year of 365 days for the actual number of
days elapsed. The principal and accrued interest on this note (the “Note”) shall
be due and payable on October 22, 2019 (the “Maturity Date”), provided that the
Maturity Date of the Note (as defined below) may be extended with the written
consent of Holder.
1.The obligations under this Note will be secured by a lien on substantially all
of the Company’s assets pursuant to the Security Agreement dated November 30,
2017 (the “Security Agreement”) entered into between the Payor and Holder. The
parties hereto agree that (i) this Note shall be considered and treated for all
purposes as one of the “Notes” as such term is defined in the Security Agreement
and also in that certain Note Purchase and Exchange Agreement dated November 30,
2017, (ii) the obligations under this Note shall be considered part of the
“Obligations” as such term is defined in the Security Agreement, and (iii) as
security for the obligations under this Note, the Payor hereby grants to the
Holder a security interest in the Collateral (as such term is defined in the
Security Agreement).
2.    The Borrower acknowledges that the Principal Amount of this Note exceeds
the Purchase Price (as set forth above) for this Note and that such excess is an
original issue discount and shall be fully earned and charged to the Borrower
upon the execution of this Note, and shall be paid to the Holder as part of the
outstanding principal balance as set forth in this Note.
3.    All payments of interest and principal shall be in lawful money of the
United States of America and shall be made pro rata among all Holders. All
payments shall be applied first to accrued expenses due under this Note, next to
interest and thereafter to principal.
4.    The entire outstanding principal balance and all unpaid accrued interest
shall become fully due and payable on the Maturity Date. On the Maturity Date,
Payor shall pay the Holder the outstanding principal balance, plus an amount
equal to all accrued interest.




Page | 1



--------------------------------------------------------------------------------





5.    Promptly upon the occurrence thereof, Payor shall furnish to Holder
written notice of the occurrence of any Event of Default (as defined below)
hereunder.
6.    If action is instituted to collect this Note, the Payor promises to pay
all costs and expenses, including, without limitation, reasonable attorneys’
fees and costs, incurred in connection with such action.
7.    Payor may prepay this Note in part of in full prior to the Maturity Date.
8.    At the option of the Payor, payments on this Note may be made (a) at any
time in cash, or (b) in unrestricted Common Stock of the Payor at Market Price
(“Payment Shares”) six (6) months after date of funding. The Market Price of the
Payment Shares shall be 75% of the lowest closing bid price for the 5
consecutive trading days prior to the date on which the Payment Shares are
issued, but in no event greater than the latest Closing Bid on the day the
instalment is made or $0.20 per share, whichever is lower. Payor may not make
any payments in the form of Payment Shares if the issuance of such Payment
Shares would cause the Holder to be deemed to “beneficially own” (as such term
is defined under applicable SEC rules and regulations) more than 9.9% of the
Payor’s outstanding shares of common stock.
9.    If there shall be any Event of Default hereunder, at the option of, and
upon the declaration of the Holder of this Note and upon written notice to the
Payor (which election and notice shall not be required in the case of an Event
of Default under Section 9(b) or 9(c)), this Note shall accelerate and all
principal and unpaid accrued interest shall become due and payable. The
occurrence of any one or more of the following shall constitute an “Event of
Default”:
(a)    Payor fails to pay timely any of the principal amount due under any of
the Notes on the date the same becomes due and payable or any accrued interest
or other amounts due under any of the Notes on the date the same becomes due and
payable;
(b)    Payor (i) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect; (ii) makes any assignment
for the benefit of creditors or takes any corporate action in furtherance of any
of the foregoing; (iii) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (iv) is unable, or admits in writing its inability, to pay
its debts generally as they mature, (v) is dissolved or liquidated; (vi) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or (vii) takes any action for the purpose of effecting any of the
foregoing; or
(c)    An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within thirty (30) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor.
10.    Upon the occurrence or existence of any Event of Default (other than an
Event of Default described in Section 9(b) or 9(c)) and at any time thereafter
during the continuance of such


Page | 2



--------------------------------------------------------------------------------





Event of Default, Holder may, by written notice to the Payor, declare all
outstanding principal and accrued interest on this Note immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived. Upon the occurrence or existence of
any Event of Default described in Section 9(b) or 9(c), immediately and without
notice, all outstanding principal and interest on this Note shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived.
11.    The Payor hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this Note.
12.    This Note shall be governed by and construed under the laws of the State
of Colorado, as applied to agreements among Colorado residents, made and to be
performed entirely within the State of Colorado, without giving effect to
conflicts of laws principles.
13.    Any term of this Note (excluding the principal amount of the Note and the
interest rate of the Note) may be amended or waived with the written consent of
Payor and Holder. Upon the effectuation of such waiver or amendment in
conformance with this Section 11, the Payor shall promptly give written notice
thereof to the record holders of the Notes who have not previously consented
thereto in writing.


[Remainder of Page Intentionally Left Blank]
    


Page | 3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Payor and Holder have caused this Note to be executed as of
the date first written above.


PAYOR:


ASCENT SOLAR TECHNOLOGIES, INC.






By:        
Name: Victor Lee
Title: Chief Executive Officer




HOLDER:


GLOBAL ICHIBAN LTD






By:        
Name:
Title:












SIGNATURE PAGE TO SECURED PROMISSORY NOTE

